CONSULTING AGREEMENT

THIS AGREEMENT effective as of the 1st day of January, 2008 (the “Effective
Date”)

BETWEEN:

SOUTHERN STAR ENERGY INC., a company incorporated pursuant to the laws of the
State of Nevada, with an office at Suite 152 – 110 Cypress Station Drive,
Houston, TX 77090 U.S.A.

(the “Company”)

OF THE FIRST PART

AND:

BIG SKY MANAGEMENT LTD., a company incorporated under the laws of the Province
of British Columbia, having an office at Suite 307 – 1178 Hamilton Street,
Vancouver, British Columbia V6B 2S2

(the “Consultant”)

OF THE SECOND PART

WHEREAS:

A.           The Company is a United States reporting company under the US
Securities Exchange Act of 1934; and,

B.           The Company wishes to engage the Consultant to provide, and the
Consultant has agreed to provide to the Company, certain management services
through its employee Eric Boehnke as the Chief Executive Officer of the Company.

 

NOW THEREFORE, THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained, and for other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged), the parties hereto
agree as follows:

1.

ENGAGEMENT OF CONSULTANT.

1.1

Engagement

The Company hereby engages the Consultant to provide to the Company the services
of Eric Boehnke consistent with those ordinarily provided by a Chief Executive
Officer consultant, including the responsibilities as reasonably requested by
the board of directors

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

of the Company (the “Duties”) for the Term (as defined in Section 1.2), and the
Consultant accepts such engagement.

1.2

Term

This Agreement will be for an indefinite period and may be terminated by the
Company or the Consultant in accordance with Section 4 of this Agreement (the
“Term”).

1.3

Consultant Status

The Consultant will perform the Duties as an independent contractor of the
Company and the Consultant and its employees are not nor will they be deemed to
be employees of, or co-venturers or partners of, the Company and nothing in this
Agreement will be construed so as to make the Consultant or its employees,
employees of, or co-venturers or partners of, the Company. Without limiting the
generality of the foregoing, this Agreement is an independent contractor
agreement and is not nor will it be deemed to be an employment agreement,
co-venturer agreement or partnership agreement and nothing in this Agreement
will be construed so as to make this Agreement an employment agreement,
co-venturer agreement or partnership agreement.

1.4

No Employment Benefits

Neither the Consultant nor its employees will be entitled to any registered
pension fund or plan contributions, group sickness or accident insurance
coverage, medical service plan coverage, supplementary employment benefits,
profit sharing or group term life insurance, vacation pay or any other type of
benefit provided by the Company to the Company’s employees.

1.5

No Unemployment Benefits

The Consultant acknowledges that as an independent contractor, it will not
qualify for any assistance under any Employment Insurance Act in Canada or the
United States.

2.

REMUNERATION

2.1

Consultant Fee

In consideration for providing the Duties, the Company shall pay to the
Consultant a contract fee (the “Fee”) of U.S.$10,000.00 monthly during the Term,
payable on the first of each month.

2.2

Expenses

The Company will reimburse the Consultant for all reasonable travelling and
other expenses actually and properly incurred by it in connection with its
duties hereunder in accordance with the Company’s policies, provided that such
expenses will be subject to annual presentation to the Board of Directors, and
such expenses may be subject to further verification by the Audit Committee or
the Board of Directors of the Company.

 

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

For all such expenses, the Consultant will furnish the Company with such
statements, receipts or other reasonable documentation and within the applicable
time period as may be reasonably required by the Company.

2.3

Own Consultant Expenses

Except as specifically provided for in this Agreement, the Consultant will be
responsible for all the costs associated with carrying out the Duties.

3.

CONSULTANT OBLIGATIONS

3.1

Confidential Information.  

The Consultant will not, either during the term of this Agreement or at any time
thereafter, without specific consent in writing, disclose or reveal in any
manner whatsoever to any other person, firm or corporation, nor will it use,
directly or indirectly, for any purpose other than the purposes of the Company,
the private affairs of the Company or any confidential information which it may
acquire during the term of this Agreement with relation to the business and
affairs of the directors and shareholders of the Company, unless the Consultant
is ordered to do so by a court of competent jurisdiction or unless required by
any statutory authority.

3.2

Non-Disclosure Provisions 

The Consultant will be subject to further non-disclosure provisions contained in
Schedule “A” to this Agreement.

3.3

Company’s Property  

Upon the termination of this Agreement, or whenever requested by the Company,
the Consultant will deliver to the Company all property belonging to the
Company, including, without limitation:

 

(a)

any keys, security cards, passwords, devices, documents, papers, plans,
materials or other property, and any copies or reproductions thereof, which may
have come into the Consultant’s possession during the course of this Agreement;

 

(b)

any items of any nature created by the Consultant in the course of its Duties,
whether completed or not;

 

(c)

any communications or documentation transmitted by, received from, or stored in
the Company’s computer, email or voicemail systems, regardless of any personal
content; and

 

(d)

any Confidential Information as defined in Schedule “A” to this Agreement.

 

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

4.

TERMINATION

4.1                        Termination for Cause.  Notwithstanding any other
provision in this Agreement, the Company may terminate this Agreement at any
time without notice or pay in lieu thereof for “Cause”, defined below, or death
of the Consultant’s employee Eric Boehnke.

4.2

Definition of “Cause”.   For the purposes of this Agreement “Cause” includes:

 

(a)

fundamental breach of this Agreement by the Consultant;

 

(b)

any intentional or grossly negligent disclosure of any Confidential Information
by the Consultant;

 

(c)

any improper use of the Company’s property;

 

(d)

violation of any local, state or federal statute by the Consultant, including,
without limitation, an act of dishonesty such as embezzlement or theft, whether
committed during the course of or in relation to the Consultant’s Duties with
the Company or otherwise;

 

(e)

conduct by the Consultant that, in the opinion of the Company, is materially
detrimental to the business or financial position of the Company, including
conduct that has the potential to injure the reputation of the Company if the
Consultant is retained as a Consultant of the Company; and

 

(f)

any and all omissions, commissions or other conduct which would constitute just
cause at law.

4.3                        Termination Without Cause. Either the Consultant or
the Company may terminate this Agreement without cause, upon the notice set out
below:

 

(a)

the Consultant may terminate this Agreement upon giving to the Company three (3)
month’s prior written notice; and

 

(b)

the Company may terminate this Agreement at any time without cause upon
providing to the Consultant three (3) month’s prior written notice.

5.

GENERAL PROVISIONS

5.1

Notices and Requests

All notices and requests in connection with this Agreement will be deemed given
as of the day they are received either by messenger, delivery service, or mailed
by registered or certified mail with postage prepaid and return receipt
requested and addressed as follows:

 

(a)

If to the Company:

 

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

SOUTHERN STAR ENERGY INC.

Suite 152 – 110 Cypress Station Drive

Houston, TX 77090 U.S.A.

Attention: David Gibbs

 

(b)

If to the Consultant:

BIG SKY MANAGEMENT LTD.

Suite 307 – 1178 Hamilton Street

Vancouver, BC V6B 2S2

or to such other address as the party to receive notice or request so designates
by written notice to the other.

5.2

Agreement Voluntary

The parties acknowledge and declare that in executing this Agreement they are
each relying wholly on their own judgment and knowledge and have not been
influenced to any extent whatsoever by any representations or statements made by
or on behalf of the other party regarding any matters dealt with herein or
incidental thereto.

5.3

Agreement Equitable

The parties further acknowledge and declare that they each have carefully
considered and understand the provisions contained herein, including, but
without limiting the generality of the foregoing, the Consultant's rights upon
termination and the restrictions on the Consultant after termination and agree
that the said provisions are mutually fair and equitable, and that they executed
this Agreement voluntarily and of their own free will.

5.4

Agreement Non-Assignable

This Agreement and all other rights, benefits and privileges contained herein
may not be assigned by the Consultant.

5.5

Enurement

The rights, benefits and privileges contained herein will enure to the benefit
of and be binding upon the respective parties hereto, their heirs, executors,
administrators and successors.

5.6

Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and will supersede all previous expectations,
understandings, communications, representations and agreements whether verbal or
written between the parties with respect to the subject matter hereof.

 

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

 

5.7

Waiver

No consent or waiver, express or implied, by either party to or of any breach or
default by the other party in the performance by the other of its obligations
herein will be deemed or construed to be a consent or waiver to or of any breach
or default of the same or any other obligation of such party. Failure on the
part of any party to complain of any act or failure to act, or to declare either
party in default irrespective of how long such failure continues, will not
constitute a waiver by such party of its rights herein or of the right to then
or subsequently declare a default.

5.8

Severability

If any provision contained herein is determined to be void or unenforceable, in
whole or in part, by a court of competent jurisdiction, it is to that extent
deemed omitted. The remaining provisions will not be affected in any way.

5.9

Amendment

This Agreement will not be amended or otherwise modified except by a written
notice of even date herewith or subsequent hereto signed by both parties.

5.10

Survival 

Notwithstanding the termination of this Agreement, the provisions of Sections
3.1, 3.2, 3.3, 4 and of Schedule “A” to this Agreement will survive such
termination and be continuing obligations.

5.11

Further Assurances  

Each of the parties agrees to execute such further and other documents and
instruments and to do such further and other things as may be necessary to
implement and carry out the intent of this Agreement.

5.12

Governing Law  

This Agreement is subject to and governed by the laws of the Province of British
Columbia.

5.13

Headings  

The headings of the sections and subsections herein are for convenience only and
will not control or affect the meaning or construction of any provisions of this
Agreement.

5.14

Understanding  

The Consultant represents and warrants that he has read, understands, agrees
with all the provisions of this Agreement and has obtained independent legal
advice with respect to it or waives such advice.

 

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

 

5.15

Execution in Several Counterparts  

This Agreement may be executed by facsimile and in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

SOUTHERN STAR ENERGY INC.

 

 

Per:

/s/ David Gibbs                                    

 

Authorized Signatory

 

BIG SKY MANAGEMENT LTD.

 

 

Per:

/s/ Eric Boehnke                                  

 

Authorized Signatory

 

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE “A”

NON-DISCLOSURE PROVISIONS

 

1.

CONFIDENTIAL INFORMATION AND MATERIALS

 

(a)

“Confidential Information” will mean, for the purposes of this Agreement,
non-public information which the Company designates as being confidential or
which, under the circumstances surrounding disclosure ought reasonably to be
treated as confidential. Confidential Information includes, without limitation,
information, whether written, oral or communicated by any other means, relating
to released or unreleased the Company software or hardware products, the
marketing or promotion of any product of the Company, the Company business
policies or practices, and information received from others which the Company is
obliged to treat as confidential. Confidential Information disclosed to the
Consultant by any subsidiary and/or agents of the Company is covered by this
Agreement.

 

(b)

Confidential Information will not include that information defined as
Confidential Information hereinabove which the Consultant can exclusively
establish:

 

(i)

is or subsequently becomes publicly available without breach of any obligation
of confidentiality owed by the Company;

 

(ii)

became known to the Consultant prior to disclosure by the Company to the
Consultant;

 

(iii)

became known to the Consultant from a source other than the Company other than
by the breach of any obligations of confidentiality owed to the Company; or

 

(iv)

is independently developed by the Consultant.

 

(c)

Confidential Materials will include all tangible materials containing
Confidential Information, including, without limitation, written or printed
documents and computer disks or tapes, whether machine or user readable.

2.

RESTRICTIONS

 

(a)

The Consultant will not disclose any Confidential Information to third parties
during the term of this Agreement or following the termination of this
Agreement, except as provided herein. However, the Consultant may disclose
Confidential Information during bona fide execution of the Duties or in
accordance with judicial or other governmental order, provided that the
Consultant will give

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

reasonable notice to the Company prior to such disclosure and will comply with
any applicable protective order or equivalent.

 

(b)

The Consultant will take reasonable security precautions, at least as great as
the precautions it takes to protect its own confidential information, to keep
confidential the Confidential Information, as defined hereinabove.

 

(c)

Confidential Information and Materials may be disclosed, reproduced, summarized
or distributed only in pursuance of the business relationship of the Consultant
with the Company, and only as provided hereunder. The Consultant agrees to
segregate all such Confidential Materials from the materials of others in order
to prevent co-mingling.

3.

RIGHTS AND REMEDIES

 

(a)

The Consultant will notify the Company immediately upon discovery of any
unauthorized use or disclosure of Confidential Information or Materials, or any
other breach of this Agreement by the Consultant, and will co-operate with the
Company in every reasonable manner to aid the Company to regain possession of
said Confidential Information or Materials and prevent all such further
unauthorized use.

 

(b)

The Consultant will return all originals, copies, reproductions and summaries of
or relating to the Confidential Information at the request of the Company or, at
the option of the Company, certify destruction of the same.

 

(c)

The parties hereto recognize that a breach by the Consultant of any of the
provisions contained herein would result in damages to the Company and that the
Company could not be compensated adequately for such damages by monetary award.
Accordingly, the Consultant agrees that in the event of any such breach, in
addition to all other remedies available to the Company at law or in equity, the
Company will be entitled as a matter of right to apply to a court of competent
jurisdiction for such relief by way of restraining order, injunction, decree or
otherwise, as may be appropriate to ensure compliance with the provisions of
this Agreement.

4.

MISCELLANEOUS

 

(a)

All Confidential Information and Materials are and will remain the property of
the Company. By disclosing information to the Consultant, the Company does not
grant any express or implied right to the Consultant to or under any and all
patents, copyrights, trademarks, or trade secret information belonging to the
Company.

 

(b)

All obligations created herein will survive change or termination of any and all
business relationships between the parties.

 

 

CW1560870.1

 

 

 